Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021, 9/16/2021, and 1/25/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0124181 Ai by Park et al. (hereafter referred to as Park), in view of US 2016/0261558 A1 by Herrero et al. (hereafter referred to as Herrero).
Regarding claim 1, Park teaches a wireless device (~see at least Fig. 17) comprising: 
one or more processors (~see at least Fig. 17); and 
memory storing instructions (~see at least Fig. 17 and ¶ [0283]) that, when executed by the one or more processors (~see at least Fig. 17), cause the wireless device to: 
receive, from a base station, a radio resource control message comprising at least one packet data convergence protocol (PDCP) configuration parameter indicating Ethernet header compression for a data radio bearer (~see at least Fig. 31 and ¶ [0452]); 
receive, from the base station and based on the at least one PDCP configuration parameter, mapping information between: a source medium access control (MAC) address and a destination MAC address (~see at least Fig. 22 and ¶ [0310]). 
Park does not appear a corresponding header compression index; and receive a compressed Ethernet packet: being compressed based on the mapping information; and comprising the corresponding header compression index.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mapping taught by Park with the mapping taught by Herrero in order to deliver real-time traffic over a communications network.

Regarding claim 2, Park in view of Herrero teaches the wireless device of claim 1.  In addition, Park teaches wherein the compressed Ethernet packet further comprises a compressed header (~see at least Fig. 31 and ¶ [0453]).

Regarding claim 3, Park in view of Herrero teaches the wireless device of claim 1.  In addition, Park teaches wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, to the base station, a capability parameter indicating the wireless device supports Ethernet header compression capability, wherein the sending the RRC message is based on the capability parameter (~see at least Fig. 31 and ¶ [0452]- [0453]).

Regarding claim 4, Park in view of Herrero teaches the wireless device of claim 1.  In addition, Park teaches wherein the corresponding header compression index indicates the source MAC address and the destination MAC address (~see at least ¶¶ [0345]- [0346]).

Regarding claim 5, Park in view of Herrero teaches the wireless device of claim 1.  In addition, Park teaches wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, to the base station, a registration request message requesting registration and comprising an Ethernet header compression capability parameter indicating wireless device capability of supporting the Ethernet header compression (~see at least Fig. 28 (2801) and ¶ [0400]).

Regarding claim 6, Park in view of Herrero teaches the wireless device of claim 1.  In the obvious combination, Herrero further teaches the mapping information comprises: the source MAC address and the destination MAC address; and the corresponding header compression index (~see at least Fig. 22 and ¶¶ [0030], [0034]).

Regarding claim 7, Park teaches a wireless device (~ see at least Fig. 17) comprising: 
one or more processors (~ see at least Fig. 17); and 
memory storing instructions (~ see at least Fig. 17) that, when executed by the one or more processors, cause the wireless device to:
 receive, from a base station, a radio resource control (RRC) message comprising at least one packet data convergence protocol (PDCP) configuration parameter for a data radio bearer (~see at least Fig. 31 and ¶ [0452]); 

Park does not appear a corresponding header compression index; send, to the base station, a compressed Ethernet packet: being compressed based on the mapping information; and comprising the corresponding header compression index.
In the same field of endeavor, Herrero teaches a corresponding header compression index; send, to the base station, a compressed Ethernet packet: being compressed based on the mapping information; and comprising the corresponding header compression index (see at least Fig. 22 and ¶ [0030], [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mapping taught by Park with the mapping taught by Herrero in order to deliver real-time traffic over a communications network.

Regarding claim 8, Park in view of Herrero teaches wireless device of claim 7. In addition, Park teaches wherein the compressed Ethernet packet further comprises a compressed header (~see at least Fig. 31 and ¶ [0453]).

Regarding claim 9, Park in view of Herrero teaches wireless device of claim 7.  In addition, Park teaches wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, to the base station, a capability parameter indicating the wireless device supports Ethernet header compression 

Regarding claim 10, Park in view of Herrero teaches wireless device of claim 7. In addition, Park teaches wherein the corresponding header compression index indicates the source MAC address and the destination MAC address (~see at least ¶¶ [0345]- [0346]).

Regarding claim 11, Park in view of Herrero teaches wireless device of claim 7. In addition, Park teaches wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, to the base station, a registration request message requesting registration and comprising an Ethernet header compression capability parameter indicating wireless device capability of supporting the Ethernet header compression (~see at least Fig. 28 (2801) and ¶ [0400]).

Regarding claim 12, Park in view of Herrero teaches wireless device of claim 7. In the obvious combination, Herrero further teaches the mapping information comprises: the source MAC address and the destination MAC address; and the corresponding header compression index (~see at least Fig. 22 and ¶¶ [0030], [0034]).

Regarding claim 13, Park in view of Herrero teaches the wireless device of claim 7. wherein: the at least one PDCP configuration parameter further indicates a robust header compression (ROHC) profile (~see at least ¶ [0330]); and the compressed 

Regarding claim 14, Park teaches a system (~ see at least Fig. 17) comprising: 
a base station (~ see at least Fig. 17); and 
a wireless device (~ see at least Fig. 17) comprising: 
one or more processors (~ see at least Fig. 17); and memory storing instructions (~ see at least Fig. 17) that, when executed by the one or more processors, cause the wireless device to: 
receive, from the base station, a radio resource control message (~see at least Fig. 31) comprising at least one packet data convergence protocol (PDCP) configuration parameter indicating Ethernet header compression for a data radio bearer (~see at least Fig. 31 and ¶ [0452]); receive, from the base station and based on the at least one PDCP configuration parameter (~see at least Fig. 31 and ¶ [0452]), mapping information between (~see at least Fig. 22 and ¶ [0310]): …
a source medium access control (MAC) address and a destination MAC address (~see at least Fig. 22 and ¶ [0310]).
Park does not appear to teach a corresponding header compression index; and 
sending, to the wireless device, a compressed Ethernet packet:  being compressed based on the mapping information; and comprising the corresponding header compression index.
In the same field of endeavor, Herrero teaches a corresponding header compression index; and sending, to the wireless device, a compressed Ethernet packet:  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mapping taught by Park with the mapping taught by Herrero in order to deliver real-time traffic over a communications network.

Regarding claim 15, Park in view of Herrero teaches system of claim 14.  In addition, Park teaches wherein the base station (~ see at least Fig. 28 (2815)) receives from an access and mobility management function (AMF) (~ see at least Fig. 28 (2820)), a packet data unit (PDU) session request message comprising an Ethernet PDU session type for a PDU session corresponding to the data radio bearer (~ see at least Fig. 28 (2802)), wherein the sending the radio resource control (RRC) message is based on the Ethernet PDU session type in the PDU session request message (~ see at least Fig. 28 (2803)).

Regarding claim 16, Park in view of Herrero teaches system of claim 15.  In addition, Park teaches wherein the PDU session request message comprises a capability parameter indicating that the wireless device supports Ethernet header compression capability, wherein the sending the RRC message is based on the capability parameter (~ see at least Fig. 28 (2801)).



Regarding claim 18, Park in view of Herrero teaches system of claim 14.  In addition, Park teaches wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, to the base station, a capability parameter indicating the wireless device supports Ethernet header compression capability, wherein the sending the RRC message is based on the capability parameter (~see at least Fig. 31 and ¶ [0452]- [0453]).

Regarding claim 19, Park in view of Herrero teaches system of claim 14.  In addition, Park teaches wherein the corresponding header compression index indicates the source MAC address and the destination MAC address (~see at least ¶¶ [0345]- [0346]).

Regarding claim 20, Park in view of Herrero teaches system of claim 14.  In the obvious combination, Herrero further teaches the mapping information comprises: the source MAC address and the destination MAC address; and the corresponding header compression index (~see at least Fig. 22 and ¶¶ [0030], [0034]).



Prior Art

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465